Cobb, J.
This court will not reverse a judgment granting a second new trial on the ground that the verdict is contrary to evidence, when it appears-from the record that the evidence in support of the verdict was. at best weak and unsatisfactory, and the decided preponderance of the testimony was on the side pf the losing party. - - .

Judgment .affirmed.


All the Justices concurring.

Equitable petition. Before Judge Falligant. Chatham superior court. December term, 1896.
Joseph A. Cronk, for plaintiff. Charlton, Machall & Anderson and Garrard, Meldrim & Newman, for defendants.